Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2021 has been entered.

Claim Objection
Claim 1 is objected to, as it is suggested that the limitation “comprises any one of an ethylene-vinyl acetate copolymer resin, a polyvinyl butyral resin, and a urethane-based adhesive” is an improper Markush recitation.  It is suggested that the limitation in question be changed to “comprises or a urethane-based adhesive”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0110991 A1 (“Miwa”) in view of WO 2018/010865 A1 (referenced below using its U.S. counterpart publication U.S. 2019/0168488 A1, “Manz”) and JP 2007/197288 A (referenced below using its machine translation, henceforth “JP ‘288”).
Alternatively, these claims are rejected over the combination of the three aforementioned references and as evidenced by or further in view of JP 2010/027972 A (referenced below using its machine translation, henceforth “JP ‘972”)
Considering claim 1, Miwa discloses a plate-like laminate of glass and resin, the laminate comprising surface glass layers 4 that sandwich a central resin layer 2, wherein each surface glass layer is joined to the central resin layer via an adhesive interlayer 3, wherein the adhesive interlayer may be made of polybinyl butyral (Miwa ¶ 0153-0156 and Fig. 1).  The surface glass layers 4 map onto the claimed glass sheet; the central resin layer 2 maps onto the claimed resin layer, and the adhesive interlayer 3 maps onto the claimed adhesive layer.  Miwa differs from the claimed invention, as it is silent re: 1) 
It is noted that the laminate of Miwa may be used as window panels (either vehicular or structural, id. ¶ 0163), and that it is known in the art to include functional film in window comprising transparent layers, wherein the functional film is enclosed within an adhesive interlayer material used to join various layers of the window.  In particular, re: deficiency 1), Manz teaches a composite pane comprising two transparent panels joined together by a laminating film, wherein the laminating film has a multilayered structure comprising two outside thermoplastic films that sandwich an interior polyester film upon which a functional layer is deposited, wherein the outside thermoplastic films are made of PVB, and wherein the polyester film is made of PET (Manz ¶ 0011, 0013-0015, 0037, and 0084; Fig. 1).  Re: the transparent panels, Manz teaches that they may be made of either inorganic glass (e.g. soda lime and borosilicate) or a rigid plastic material (id. ¶ 0026).  Furthermore, re: deficiency 2), as shown in Fig. 4 of Manz, the two separate PVB films (one of which located between a first panel and the PET layer and the other located between the PET layer and the second panel) are heated so that they soften and flow into the area beyond the peripheral end of the PET layer as to seal the peripheral end of the PET layer, thereby forming an unitary structure shown in Fig. 1 of Manz.  Such an operation is considered to read on the last clause of claim 1 (re: the fusing of end portions).
Both Miwa and Manz are analogous, as each is at least concerned with glass laminates comprising at least glass and interlayer of PVB.  Furthermore, person having viz. windows).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have included a PET layer carrying thereupon a functional film, because such a configuration is well-known in the art of windows (e.g. at least ¶ 0006-0010 of Manz); furthermore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have applied the teachings of Manz re: peripheral sealing of the functional layer carrying PET layer using PVB, as doing so reduces susceptibility to corrosion (id. ¶ 0008).  
As applied to Miwa (in particular the embodiments of Figs. 1 and 10 thereof) and Manz, the outer glass layer 4 is smaller than and located inward of the central resin layer 2, thereby reading on the limitation that an area of the glass sheet is smaller than an area of the resin layer; furthermore, at least the embodiment of Fig. 10 of Miwa has the claimed configuration that the fused portion is exposed between the end potion of the resin layer and the end portion of the glass sheet.  Miwa as modified by Manz, however, still does not address deficiency 3).
However, it is noted that in the art of glass laminates, JP ‘288 teaches that an interlayer that extends beyond the lateral dimensions of a glass sheet and further covers minor surfaces of the glass sheet (viz. end portion of the glass sheet), in order to protect the minor surfaces of the glass sheet (JP ‘288 ¶ 0062 and Fig. 1B).  JP ‘288 is analogous, as it is concerned with glass laminates comprising at least glass and interlayer; furthermore, it is analogous for solving problems addressed by the instant application (viz. edge protection of a glass layer).  It would have been obvious to one of ordinary skill in 
It is hereby noted that the combination of Miwa, Manz, and JP ‘288 is sufficient to establish a prima facie case of obviousness, as the combination of references only needs to show why an element missing from one reference is obvious and does not require bodily incorporation of features from one reference into another.  Specifically, this means that there is no burden on the part of the PTO to demonstrate how the features in JP ‘288 may be bodily incorporated into the laminate of Miwa.  Nonetheless, in view of compact prosecution, JP ‘972 is hereby cited to show just how a bonding material such as PVB could be located 1) between the glass layer and the central resin layer and 2) around a minor surface of the glass layer, wherein the shaping of this PVB bonding material is formed according to the processes taught in Manz.
JP ‘972 teaches the placement of a thermoplastic sealing film 64 that bonds a glass layer to a polymeric film, wherein the sealing film may be PVB (JP ‘972 ¶ 0036).  JP ‘972 specifically teaches that to have the sealing film extend beyond a lateral dimension of a glass layer and onto a minor surface thereof, the thermoplastic sealing film 64 is melted and subjected to sufficient pressure to cause it to spread onto a minor surface of the glass layer (id. ¶ 0044).  This melting, spreading, and eventual hardening of a thermoplastic material is reminiscent of the process taught in Manz (see relevant discussion in ¶ 8 above).  Thus, JP ‘972 is considered to have demonstrated that the method taught in Manz (viz. softening and spreading of an adhesive thermoplastic material) could be applied to make a laminate wherein the adhesive thermoplastic material covers a minor 
Considering claim 2, the PET layer carrying the functional layer is shown to be smaller in size than either transparent panels (Manz Fig. 1).
Considering claim 5, the embodiment of Fig. 10 of Miwa has surface glass layers 4 located on opposing major surfaces of the central resin layer 2.
Considering claim 6, given the symmetrical nature of the embodiment of Fig. 10 of Miwa, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have included a functional layer carrying PET film on both sides of the central resin layer 2.
Considering claim 9, this claim depends on claim 2 and further recites the recitations of claim 5.  Limitations of claims 2 and 5 are met by the prior art, as discussed above.
Considering claim 12, this claim depends on claim 9 and further recites the recitations of claim 6.  Limitations of claims 9 and 6 are met by the prior art, as discussed above.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1, 2, 5, 6, 9, and 12 over Miwa, Manz, and JP ‘288 (pg. 4 ¶ 3+ of response filed on 25 May 2021) have been fully considered.  Applicant’s position can be summarized as the combination of references is improper, as such a combination would require a material id. pg. 6 ¶ 2, citing MPEP 2143.01 (V)).
In response, Examiner notes that this argument is unpersuasive, for it is essentially couched in terms of bodily incorporation.  While Examiner acknowledges the implications of MPEP 2143.01 (V), Examiner also notes that combining this particular feature of JP ‘288 (specifically, protection of minor surface of a glass) with the other references does not necessarily entail the formation of this feature via the particular method taught in JP ‘288.  For this reason alone, Applicant’s arguments are not persuasive.  Furthermore, this feature in JP ‘288 could formed via other means, including the melting and spreading process taught in Manz, as demonstrated by JP ‘972.  Thus, even if the standard of establishment of obviousness were to require consideration of bodily incorporation (which is not conceded), JP ‘972 is more than sufficient to show that the covering of a minor surface of a glass layer may be effected via the process taught in Manz.

Concluding Remarks 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781